Per Curiam.
This Court, on February 3, 1981, in a published opinion, decided People v Spearman, 103 Mich App 398; 303 NW2d 23 (1981), Judge Bronson dissenting. In the decision, we held that the second offender punishment provision of the felony-firearm statute, MCL 750.227b(1); MSA 28.424(2X1), is applicable in cases of simultaneous felony-firearm convictions. Accordingly, we entered a remand order for resentencing on all of defendant’s March 22, 1978, convictions.
Shortly thereafter, the Michigan Supreme Court decided People v Sawyer, 410 Mich 531; 302 NW2d 534 (1981). The Supreme Court held, inter alia, that the Legislature must have intended that the five-year term of imprisonment for a second conviction of felony-firearm be imposed only where the second offense is subsequent to the first conviction.
In light of the holding and rationale set forth in Sawyer, supra, we, sua sponte, rescind our remand order for resentencing in Spearman, supra. In lieu thereof, we reinstate and affirm the sentencing judge’s sentences.